Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on June 28, 2019, which paper has been placed of record in the file.
2.           Claims 1-28 are pending in this application. 




Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-28 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: training a first neural network autoencoder to encode information of a first type into a first vector representation…, training a second neural network autoencoder to encode information of a second type into a second vector representation…, , encoding the first portions of information with the first neural network autoencoder, encoding the second portions of information with the second neural network autoencoder, encoding the third portion…, encoding the fourth portion…, which are directed to mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract idea. Moreover, the claim recites the following limitations of: providing a set of medical records…, extracting from the medical records first portions of information of the first type and second portions of information of the second type, generating an aggregate encoding for each medical record based on the encoded first portions…, clustering the medical records based on at least the aggregate encodings to generate medical records clusters, providing an input medical records, extracting from the input medical record a third portion and a fourth portion of information…, generating an aggregate encoding for each medical record based on the encoded first portions…, clustering the medical records based on at least the aggregate encodings to generate medical records clusters, providing an input medical records, extracting from the input medical record a third portion and a fourth portion of information…, generating an aggregate encoding for the input medical record…, determining for the input medical record a closest medical records cluster…, determining whether the input medical record is an outlier from the closest medical records cluster, determining one or more features of the input medical record that cause it to be an outlier, generating on or more clinical questions about the one or more determined features, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer comprises autoencoder, encoder and decoder to perform training, providing, extracting, generating, clustering, determining steps. The computer is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of training, providing, extracting, generating, clustering, determining steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0016] and [0030-0031] of using well-known autoencoder, encoders, decoders and conventional available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the first neural network autoencoder is a variational autoencoder; Claim 3 recites wherein the first neural network autoencoder uses Kullback-Leibler divergence; Claim 6 recites wherein the machine learning clustering method is k-means clustering; Claim 7 recites determining ….by using a z-score. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8, 15 and 22, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 8 and 22 directed to a medium, independent claim 15 directed to a method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-28 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
5.           Claims 1-28 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “generating an aggregate encoding for the input medical record based on the encoded third portion of information and encoded fourth portion of information; determining for the input medical record a closest medical records cluster based at least on the aggregate encoding of the input medical record; determining whether the input medical record is an outlier from the closest medical records cluster; when it is determined that the input medical record is an outlier, determining one or more features of the input medical record that cause it to be an outlier.”



          
                                                            Conclusion
6.          Claims 1-28 are rejected.
7.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Yada et al. (US 2020/0356591) disclose the first encoder 304 and the second encoder 306 correspond to neural networks constructed based on the same machine-trained model. For instance, the first encoder 304 and the second encoder 306 may represent two instantiations of the same neural network computer code. The first encoder 304 and the second encoder 306 can operate in parallel or in series (para [0054]).
            Farchi et al. (US 2020/0342310) disclose the encoding decoding function may be determined using an autoencoder. The autoencoder may be an artificial neural network used to learn efficient data coding in an unsupervised manner (para [0026]).
            Habibian et al. (US 2020/0304844) disclose auto-encoder 401 may compare x and {circumflex over (x)} to determine a distance vector or other difference value between the first training video and the reconstructed first training video. Based on the determined distance vector or other difference value, auto-encoder 401 may adjust mappings between received video content (e.g., on a per-frame basis) and the latent code space to reduce the distance between an input uncompressed video and an encoded video generated as output by auto-encoder 401. Auto-encoder 401 may repeat this process using, for example, stochastic gradient descent techniques to minimize or otherwise reduce differences between an input video x and a reconstructed video {circumflex over (x)} resulting from decoding of a generated code z (para 0058]).
            Kelly et al. (US 2020/0242506) disclose FIG. 5, the deep learning network of the dimensionality reducer 124 comprises a sequence encoder module 521, an auto-encoder module 522 (which may be omitted in certain embodiments) and a sequence decoder module 523 configured to generate a second sequence representation 530 based on the dimensionally reduced vector. The sequence encoder module 521 may be a sequence-to-sequence model that generates an internal behavior vector which contains sufficient information to reconstruct the original sequence (via the sequence decoder 523). Examples of sequence-to-sequence model architectures include recurrent neural networks, recurrent neural networks with gated recurrent units, or recurrent neural networks with long short-term memory units (para [01060]).

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
July 15, 2022